§45

FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA SEP 1 § 

Frank C. Chatman, Jr., ) cl;r°ké#bsb'tg¢ség§ll:,t.s,nd

Petitioner, §
v. § Civil Action No.  

Ronald King, §

Respondent. §
MEMORANDUM OPINION

Petitioner, proceeeding pro se, has submitted an application for a writ of habeas corpus
along with an application to proceed in forma pauperis. The Court will grant the application to
proceed in forma pauperis and will dismiss the case for lack of jurisdiction

Petitioner is a l\/Iississippi state prisoner challenging a conviction entered by the Lowndes
County Circuit Court in Columbus, Mississippi. Federal court review of state convictions is
available under 28 U.S.C. § 2254 only after the exhaustion of available state remedies. See 28
U.S.C. §2254(b)(l). Thereafter, "an application for a writ of habeas corpus [] made by a person
in custody under the judgment and sentence of a State court . . . may be filed in the district court
for the district wherein such person is in custody or in the district court for the district within
which the State court was held which convicted and sentenced [petiti0ner] and each of such
district courts shall have concurrent jurisdiction to entertain the application." 28 U.S.C.

§ 224l(d). Petitioner claims that "all grounds was [sic] presented and denied in MS. State and
Federal Court." Pet. at 6. He has no recourse here. A separate Order of dismissal accompanies
this Memorandum Opinion.

United States District Judge
Date: September , 009